DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Continuation
This application is a continuation application of U.S. Application No. 13/151,146 filed on 1 June 2011, now U.S. Patent 8,732,017 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding 

Status
This First Action Final Office Action is in response to the communication filed on 15 January 2021. No claims have been cancelled, claims 1, 8, and 15 have been amended, and no claims have been added. Therefore, claims 1-21 are pending and presented for examination.
The Examiner notes that MPEP § 706.07(b) recites:
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Therefore, since the claims are rejected on the same basis the claims are patentably indistinct and final rejection would have been proper if the amendments had been entered prior to the filing of the RCE; as such, First Action Final rejection is considered proper.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Summary of the Response to Applicant’s Amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current claim phrasing and examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2019 was filed after the mailing date of the RCE on 1 July 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Applicant’s claims indicate “advertisement network traffic”, where note is made here since this term is apparently quite distinct from the plain and ordinary meaning to one of ordinary skill in the art.  Where this would normally indicate traffic that has previously occurred, it appears from the light of the specification that the phrase 

Applicant’s claims now also recite “transmitting, by the hardware processor, an indication that an advertisement should not be placed on the first web page, the second web page, and web pages belonging to the same domain based on the determination” (at independent claim 1, with similar phrasing at independent claims 8 and 15). The Examiner has searched Applicant’s specification for such an indication of a transmission and the only semblance of support appears to be at Applicant ¶ 0040:
mechanisms can be provide a rating application that allows advertisers, agencies, advertisement networks, advertisement exchanges, and/or publishers to determine whether to place a particular advertisement on a particular web page based on a high confidence that the page does not contain objectionable content. In a more particular example, these mechanisms allow an advertiser to designate that an advertisement should not be placed on a web page unless a particular confidence (e.g., high confidence, medium-high confidence, etc.) is achieved.

The only indications of transmitting, sending, notifying, providing, etc. (and derivations thereof for these terms) appears to be providing information in general (but not an instruction or indication to not advertise) at various paragraphs (e.g., 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:
For analysis under SME Step 1, the claims herein are directed to a method (claims 1-7), system (claims 8-14), and program product comprising a non-transitory computer-readable medium and instructions (claims 15-21), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).  
For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method for rating webpages for safe publication, the method comprising: receiving, by a hardware processor of a server, a request to view web pages that have a risk of containing objectionable content, the request including a plurality of web pages for assessment and the web pages are selected from the plurality of web pages in advertisement network traffic; extracting, by the hardware processor, features from each of the plurality of web pages; obtaining, by the hardware processor, for each of the plurality of web pages, a plurality of multi-severity classification values that each represents a probability that a web page is a member of one of a plurality of severity groups by applying, using the hardware processor, a plurality of statistical models to the extracted features from the web page; generating, by the hardware processor, for each of the plurality of web pages, a rating that encodes both severity and confidence based on the plurality of multi-severity classification values and that identifies whether the web page is likely to contain objectionable content of a given category; aggregating ratings over time and over domain, by the hardware processor, by combining the rating associated with a first web page that was determined at a first time, the rating associated with the first web page that was determined at a second time, and the rating associated with a second web page in response to determining that the first web page and the second web page belong to a same domain; determining, by the hardware processor, whether a content item should be published on the first web page and the second web page belonging to the same domain in the advertisement network traffic based on the aggregated ratings indicating with a particular confidence that the first web page, the second web page, and web pages belonging to the same domain are likely to contain objectionable content of the given category; and transmitting, by the hardware processor, an indication that an advertisement should not be placed on the first web page, the second web page, and web pages belonging to the same domain based on the determination.
Claim 8 recites parallel limitations, but is directed to a system for rating webpages for safe publication, the system comprising: a memory having stored thereon computer-executable instructions; and a hardware processor executing the computer-executable instructions stored in the memory to perform the activities or limitations indicated above. Claim 15 recites parallel limitations, but is directed to a computer program product for rating webpages for safe publication, the computer program product comprising a non-transitory computer-readable medium and computer-executable instructions stored on the non-transitory computer-readable medium, to perform the activities or limitations indicated above. As such, claims 8 and 15 are analyzed similarly, while accounting for the system and medium requirements.
The claim elements may be summarized as the idea of determining whether to publish content such as an advertisement in a publication such as a web page; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within each the following grouping(s) of subject matter:
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations);
Certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions); and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion).
With respect to each of the above, the Examiner notes that Applicant admits, at Applicant ¶ 0109, that
Further, the manipulations performed are often referred to in terms, such as adding or comparing, which are commonly associated with mental operations performed by a human operator. No such capability of a human operator is necessary, or desirable in most cases, in any of the operations described herein which form part of the present invention; the operations are machine operations. Useful machines for performing the operation of the present invention include general purpose digital computers or similar devices.

As such, Applicant admits that the activities (i.e., “manipulations”) claimed are each of mathematical concepts (adding, comparing, statistical modeling, etc.), mental processes (i.e., “performed by a human operator” and using the observation, evaluation, judgment, and/or opinion of the content being in a severity class), and therefore, one of certain methods of organizing human activity (i.e., “performed by a human operator”). Therefore, the claims are found to be directed to an abstract idea.
Dependent claims 2-7, 9-14, and 16-21 appear to merely limit the content item that may (or may not) be published to being advertising content (claims 2, 9, and 16), combining into a posterior ordinomial estimate (claims 3, 10, and 17) at a 

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are that the available publications are web pages (as publications), using a hardware processor (i.e., “by a hardware processor of a server” and/or “by the hardware processor”), considering a rating over a domain (i.e., a series of publications from a publisher), and the system comprising: a memory having stored thereon computer-executable instructions; and a hardware processor executing the computer-executable instructions stored in the memory to perform the activities or limitations, and the computer program product comprising a non-transitory computer-readable medium and computer-executable instructions stored on the non-transitory computer-readable medium, to perform the activities or limitations.  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, 
The use of webpages, a hardware processor, a memory or medium with instructions stored thereon, and consideration of a domain are each just indications of applying the idea by use of a computer, as indicated (i.e., admitted) by Applicant at Applicant ¶ 0109, and indicated by MPEP § 2106.05(I)(A) as not being considered enough to qualify as “significantly more” (citing to Alice). 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, and/or merely use a computer as a tool to perform the abstract idea, as indicated by Applicant. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements are not considered to 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. In fact, Applicant ¶ 0109 indicates that “[u]seful machines for performing the operation of the present invention include general purpose digital computers or similar devices”.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, the dependent claims are considered to be encompassed by the abstract idea and not adding significantly more since they merely limit the application of the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over LI et al. (U.S. Patent Application Publication No. 2008/0320010, hereinafter LI) in view of von Ahn Arellano et al. (U.S. Patent Application Publication No. 2006/0179053, hereinafter von Ahn Arellano) and in further view of Hansson et al. (U.S. Patent Application Publication No. 2010/0114874, hereinafter Hansson).

Claim 1: LI discloses a method for rating webpages for safe advertising publication, the method comprising:
receiving, by a hardware processor of a server, a request to view web pages that have a risk of containing objectionable content, the request including a plurality of web pages for assessment and the web pages are selected from the plurality of web pages in advertisement network traffic (see at least paragraphs 0003, 0012-0013, 0026, 0035-0036, 0040; citation hereafter by number only);

obtaining, by the hardware processor, for each of the plurality of web pages, a plurality of multi-severity classification values that each represents a probability that the web page is a member of one of a plurality of severity groups by applying, using the hardware processor, a plurality of statistical models to the extracted features from a web page, (0026, changing the degree of tolerance indicating that tolerance of different severity levels apply uniquely to the advertiser or advertisement, 0029, sensitivity definition indicating different probabilities of level of severity, 0033, “probability of this webpage belonging to a … subcategory is 0.9”, and “its probability of belonging to a specific sensitivity category/subcategory may be represented as:” the listed formula, 0037, “compute an association probability between the one or more webpages … and the one or more sensitivity categories”);
generating, by the hardware processor, for each of the plurality of web pages, a rating that encodes both severity and confidence based on the plurality of multi-severity classification values and that identifies whether the web page is likely to contain objectionable content of a given category (0033, 0037, 0041, 0047);
determining, by the hardware processor, whether a content item should be published on the first web page and the second web page in the advertisement network traffic indicating with a particular confidence that the first web page, [and] the second web page, are likely to contain objectionable content of the given category (0026, 0041, “Using the sensitivity level, the advertiser can ensure that its advertisements are not displayed in association with any webpage having 
transmitting, by the hardware processor, an indication that an advertisement should not be placed on the first web page, the second web page, and web pages belonging to the same domain based on the determination (0026, “where content of a webpage involves a drunk driving incident, … ensure that beer or liquor advertisements are not displayed in association with the webpage”, 0041, “Using the sensitivity level, the advertiser can ensure that its advertisements are not displayed in association with any webpage having inappropriate sexual content”, 0048, “based upon the confidence score, it is determined whether or not to deliver an advertisement to a webpage”; the Examiner noting the interpretation for this limitation as provided above at the Examiner’s Note).
LI, however, does not explicitly disclose aggregating ratings over time and over domain, by the hardware processor, by combining the rating associated with a first web page that was determined at a first time, the rating associated with the first web page that was determined at a second time, and the rating associated with a second 
Hansson further teaches aggregating page data such as ratings across an entire domain or URL prefix (Hansson at 0044).  Therefore, the Examiner understands that aggregating page ratings according to domain is applying a known technique to a known device, method or product to yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the page classification estimation and advertisement determination of LI with the combined rating of von Ahn Arellano and 
The rationale for combining in this manner is that combining a plurality of times of estimates into an expected estimate and aggregating page ratings according to domain are both applying a known technique to a known device, method or product to yield predictable results as explained above.

Claim 2: LI in view of von Ahn Arellano and in further view of Hansson discloses the method of claim 1, wherein the content item is advertisement content (LI at 0026, 0041, 0048). 

Claim 3: LI in view of von Ahn Arellano and in further view of Hansson discloses the method of claim 1, further comprising determining a posterior ordinomial estimate for the web page by combining the plurality of multi-severity classification values (LI at 0033, 0037, 0041, 0047). 

Claim 4: LI in view of von Ahn Arellano and in further view of Hansson discloses the method, system, and computer-readable medium of claim 3, further comprising:
determining a plurality of posterior ordinomial estimates at a plurality of times for the web page (von Ahn Arellano at least at 0005, 0020-0021, the rationale being as combined above); and


Claim 6: LI in view of von Ahn Arellano and in further view of Hansson discloses the method of claim 1, further comprising:
collecting a plurality of ratings associated with a plurality of web pages, the plurality of ratings including ordinal ratings and real-valued ratings (LI at 0033, 0037, 0041, 0047);
determining an aggregate rating for the plurality of web pages based on the collected plurality of ratings (LI at 0033, 0037, 0041, 0047);
normalizing the aggregate rating by mapping the aggregate rating to an index- scaled rating (LI at 0047);
applying a severity weight to the index-scaled rating (LI at 0032, 0036, 0045-0046); and
generating a severity-weighted index-scaled rating for the plurality of web pages (LI at 0032-0033, 0036-0037, 0041, 0045-0047). 

Claim 7: LI in view of von Ahn Arellano and in further view of Hansson discloses the method of claim 1, further comprising:
determining a second rating based on the plurality of classification values, the second rating identifying whether the web page is likely to contain objectionable content of a second category that is different than the given category (LI at 0029 and 
generating a combined rating by combining the generated rating that encodes whether the web page is likely to contain content of a first category with a second rating that encodes whether the web page is likely to contain content of a second category (LI at 0033, 0037, 0041, 0047). 

Claims 8-11 and 13-14 are rejected on the same basis as claims 1-4 and 6-7 above since LI discloses a system (LI at 0012, 0014, 0023) for rating webpages with the same or similar limitations as at claims 1-4 and 6-7 above.

Claims 15-18 and 20-21 are rejected on the same basis as claims 1-4 and 6-7 above since LI discloses a computer program product for rating web pages for safe publication, the computer program product comprising a non-transitory computer-readable medium and computer- executable instructions stored on the non-transitory computer-readable medium (LI at 0012, 0015, 0020-0021), to perform the same or similar limitations as at claims 1-4 and 6-7 above.

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LI in view of von Ahn Arellano, in further view of Hansson and in still further view of Reynar et al. (U.S. Patent No. 8,589,391, hereinafter Reynar).


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the page classification and advertisement determination of LI in view of von Ahn Arellano and in further view of Hansson with the rating aggregation of Reynar in order to aggregate page ratings from pages of a sitelet to generate a sitelet rating.
.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.

Applicant first argues the §101 rejection, again merely indicating by/after repeating claim 1 “that th[e] rejection under 35 U.S.C. § 101 does not apply to the claims as amended herein and that the claims as amended are directed to statutory subject matter” (Remarks at 11-12). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.

Applicant next argues the § 103 rejections similarly by merely repeating claim 1 and alleging that LI does not disclose the amended portions, i.e., determining whether to publish based on the aggregated ratings of the pages as belonging to the same domain (Remarks at 13-14).  However, LI does explicitly indicate multiple pages (LI at 0026, 0041, 0048, as cited and explained above at the rejection), and it is the combination of LI in view of von Ahn Arellano and in further view of Hansson that indicates the same domain aspect. The transmitting step is not actually 

Therefore, the Examiner is not persuaded by Applicant's argument(s).
 
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yankov et al. (U.S. Patent No. 8,589,231, hereinafter Yankov) discloses “methods, systems, and computer programs for categorizing the sensitivity of content in web pages” (Abstract and column:lines 3:36-38), and includes discussion of consideration of domains as related pages (see at least 9:45-61).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622